DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 01 Nov 2021 and 18 Oct 2019 for application number 16/606,491. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-9 presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishkin (US 8,862,976 B1) in view of Lee et al. [hereinafter as Lee] (US 2016/0005229 A1).
In reference to claim 1, Fishkin teaches a screen test apparatus comprising: processing circuitry to:
acquire, from a memory, definition data that defines, for each type of object to be displayed on a screen of an application, a rule for determining that an object is displayed properly [col. 1, line 24 – col. 2, line 30 disclose a predefined criterion in which interface elements may be based],
acquire, from the memory, image data that records a screen of the application during execution of the application [col. 8, line 25 discloses that a screenshot may be taken], and
extract at least one type of object from the acquired image data by extracting an element that marks presence of the at least one type of object by image recognition, and refer to the acquired definition data to determine whether a rule corresponding to a type of an extracted object is followed, so as to detect an anomaly in the screen of the application recorded in the image data [col. 1, line 24 – col. 2, line 30 discloses comparing renderings of an element of a certain type to a predefined criterion in order to check for errors].
	However, Fishkin does not explicitly teach and then cutting out an area in a vicinity of the element from the image data.
	Lee teaches and then cutting out an area in a vicinity of the element from the image data [para 0413 discloses an image cutting of an interface region with an error in order to identify the region including the error].
It would have been obvious to one of ordinary skill in art, having the teachings of Fishkin and Lee before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fishkin to include the functionality as taught by Lee in order to obtain a screen testing system in which an interface region with an error may be cut out. 


In reference to claim 2, Fishkin and Lee teach the invention of claim 1 above.
Fishkin further teaches The screen test apparatus according to claim 1,
wherein the processing circuitry acquires, as the image data, data that records a screen of the application [col. 8, line 25 discloses that a screenshot may be taken] of each terminal when the application is executed on terminals that differ in at least one of screen size and screen resolution [para 0106 discloses the ability to manage a screen resolution of a display; para 0055 discloses various electronic devices; the system would function on any of these devices, regardless of screen size/resolution], and detects an anomaly in the screen of the application of each terminal recorded in the image data [col. 1, line 24 – col. 2, line 30 discloses comparing renderings of an element of a certain type to a predefined criterion in order to check for errors].

In reference to claim 3, Fishkin and Lee teach the invention of claim 1 above.
Fishkin further teaches The screen test apparatus according to claim 1, wherein processing circuitry acquires, as the image data, data that records a screen [col. 8, line 25 discloses that a screenshot may be taken] of each type of the application [paras 0094, 0104 disclose various applications] during execution of different types of the application, and detects an anomaly in the screen of each type of the application recorded in the image data [col. 1, line 24 – col. 2, line 30 discloses comparing renderings of an element of a certain type to a predefined criterion in order to check for errors; this functionality would work, regardless of application type].

In reference to claim 4, Fishkin and Lee teach the invention of claim 1 above.
Fishkin further teaches The screen test apparatus according to claim 1, wherein the processing circuitry refers to element data that defines, for each type of object to be displayed on the screen of the application, at least one of elements which are a character and a graphic displayed adjacent to or in a vicinity of an object [col. 4, lines 48-67 disclose text, e.g. character/graphic, in a bounding box, e.g. object], and extracts the at least one type of object from a side of or inside an extracted element in the image data [col. 5, lines 28-60, for example, disclose that errors may be found in the formatting of the text inside a bounding box compared to a criteria; the differences may identified, e.g. extracted].
Lee further teaches extracts the at least one type of object [para 0413 discloses an image cutting of an interface region with an error].

In reference to claim 5, Fishkin and Lee teach the invention of claim 1 above.
Fishkin further teaches The screen test apparatus according to claim 1, wherein the processing circuitry acquires, as the definition data, data that defines a corresponding rule and also defines a model to be a basis for determining that the corresponding rule is followed or a recognition method for determining that the corresponding rule is followed for at least one type of object, and when a model or a recognition method corresponding to the type of the extracted object is defined in the definition data, determines whether a rule corresponding to the type of the extracted object is followed using the model concerned or the recognition method concerned [col. 1, line 24 – col. 2, line 30 disclose a predefined criterion in which interface elements may be based; col. 1, line 24 – col. 2, line 30 discloses comparing renderings of an element of a certain type to a predefined criterion in order to check for errors].

In reference to claim 6, Fishkin and Lee teach the invention of claim 1 above.
The screen test apparatus according to claim 1, wherein the processing circuitry acquires, as the definition data, data that defines a corresponding rule and records a template image of a modeled object for at least one type of object, and when a template image corresponding to the type of the extracted object is recorded in the definition data, the processing circuitry determines whether a rule corresponding to the type of the extracted object is followed by performing template matching using the template image concerned [col. 1, line 24 – col. 2, line 30 discloses comparing renderings of an element of a certain type to a predefined criterion in order to check for errors; col. 4, lines 20-27 the renderings are compared to a locale, e.g. template, with proper formatting].

In reference to claim 7, Fishkin and Lee teach the invention of claim 1 above.
Fishkin further teaches The screen test apparatus according to claim 1, wherein when the processing circuitry has determined that the rule corresponding to the type of the extracted object is not followed, the processing circuitry outputs a determination result, and accepts from a user an input of a judgment result as to whether the determination result that has been output is correct [col. 4, lines 31-34, 40-47 disclose a report that a user may review and use inputs to make corrections if the errors are correct].

In reference to claim 9, Fishkin teaches a non-transitory computer readable medium storing a screen test program that causes a computer to execute:
a definition acquisition process to acquire, from a memory, definition data that defines, for each type of object to be displayed on a screen of an application, a rule for determining that an object is displayed properly [col. 1, line 24 – col. 2, line 30 disclose a predefined criterion in which interface elements may be based]; 
an image acquisition process to acquire, from the memory, image data that records a screen of the application during execution of the application [col. 8, line 25 discloses that a screenshot may be taken]; and
an anomaly detection process to extract at least one type of object from the image data acquired by the image acquisition process by extracting an element that marks presence of the at least one type of object by image recognition, and refer to the definition data acquired by the definition acquisition process to determine whether a rule corresponding to a type of an extracted object is followed, so as to detect an anomaly in the screen of the application recorded in the image data [col. 1, line 24 – col. 2, line 30 discloses comparing renderings of an element of a certain type to a predefined criterion in order to check for errors].
However, Fishkin does not explicitly teach and then cutting out an area in a vicinity of the element from the image data.
	Lee teaches and then cutting out an area in a vicinity of the element from the image data [para 0413 discloses an image cutting of an interface region with an error].
It would have been obvious to one of ordinary skill in art, having the teachings of Fishkin and Lee before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fishkin to include the functionality as taught by Lee in order to obtain a screen testing system in which an interface region with an error may be cut out. 
One of ordinary skill in the art wanted to be motivated to obtain a screen testing system in which an interface region with an error may be cut out to facilitate the manipulation of a space of interest on an interface [Lee, para 0007].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishkin in view of Lee further in view of Eftekhari et al. [hereinafter as Eftekhari] (US 2012/0109792 A1).
In reference to claim 8, Fishkin and Lee teach the invention of claim 7 above.
However, while Fishkin teaches a rule [col. 1, line 24 – col. 2, line 30 discloses comparing renderings of an element of a certain type to a predefined criterion in order to check for errors], as expressed above, Fishkin does not explicitly teach The screen test apparatus according to claim 7, wherein when a judgment result indicating that the determination result that has been output is incorrect is input from the user, the processing circuitry accepts a modification of a rule defined in the definition data from the user, and causes the modification to be reflected in the definition data. 
Eftekhari teaches The screen test apparatus according to claim 7, wherein when a judgment result indicating that the determination result that has been output is incorrect is input from the user, the processing circuitry accepts a modification of a rule defined in the definition data from the user, and causes the modification to be reflected in the definition data [para 0041 discloses a user indicating that an inference is incorrect, then modifying the inference rule].
It would have been obvious to one of ordinary skill in art, having the teachings of Fishkin, Lee, and Eftekhari before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fishkin and Lee to include the functionality as taught by Eftekhari in order to obtain a screen testing system in which an indication of an incorrect screen test from a user may result in a rule modification. 
One of ordinary skill in the art wanted to be motivated to obtain a screen testing system in which an indication of an incorrect screen test from a user may result in a rule modification to facilitate providing detailed information to a user [Eftekhari, para 0002].

Response to Arguments
	Applicant contends that the prior art does not teach, “extracting an object from image data using image recognition and then cutting out an area in a vicinity of the element”. Examiner 
extract at least one type of object from the acquired image data by extracting an element that marks presence of the at least one type of object by image recognition, and refer to the acquired definition data to determine whether a rule corresponding to a type of an extracted object is followed, so as to detect an anomaly in the screen of the application recorded in the image data [col. 1, line 24 – col. 2, line 30 discloses comparing renderings of an element of a certain type to a predefined criterion in order to check for errors]. Fishkin is clearly able to extract and identify an error from an image. Lee further teaches and then cutting out an area in a vicinity of the element from the image data [para 0413 discloses an image cutting of an interface region with an error in order to identify the region including the error]. Lee, para 0419 further teaches removing of nodes (which represent graphical elements) in order to change or modify an image. As such, the combination of prior art reasonably teaches, “extracting an object from image data using image recognition and then cutting out an area in a vicinity of the element”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/
Examiner, Art Unit 2173                      


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173